Dear Ms. Morris:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. As counsel for the Louisiana State Board of Cosmetology (the "Cosmetology Board") you have requested on opinion regarding the interpretation of La.R.S. 37:348, which defines the profession of barbering. Specifically, you would like to know whether an individual who is licensed as a barber, but does not have a current certificate of registration from the Cosmetology Board, is authorized to perform manicures for compensation. In our telephone conversation, you note that the State of Louisiana Board of Barber Examiners (the "Barber Board") appears to authorize individuals who only maintain a barber's license to perform manicuring services in a barber shop.
Barbers are licensed and regulated pursuant to La.R.S. 37:341, et seq. and the industry of cosmetology is licensed and regulated according to La.R.S. 37:561, et seq., known as the Louisiana Cosmetology Act. Based on the statutes that govern and define the fields of cosmetology and barbers, it is the opinion of this office that only individuals who hold a current certificate of licensure from the Cosmetology Board shall perform manicures.
La.R.S. 37:348 defines the practice of barbering as follows:
Any one of the following practices or any combination thereof when done upon the human body above the seventh cervical vertebra for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when done for direct or indirect payment or without payment for the public generally constitutes the practice of barbering:
(1) Shaving or trimming the beard or cutting the hair. *Page 2 
(2) Giving facial and scalp massages by applying oils, creams, lotion, or other cosmetic materials, either by hand or by mechanical appliances.
(3) Singeing, shampooing, or dyeing the hair or applying hair tonic.
(4) Applying cosmetic preparations, antiseptics, powder, oils, clays, or lotions.
According to La.R.S. 37:563, cosmetology and manicuring are defined as follows:
                                  * * *
(3) "Cosmetologist" means any person, who is not exempted from the provisions of this Chapter pursuant to R.S. 37:581, who engages in the practice of cosmetology for compensation, directly or indirectly, including tips.
(4) "Cosmetology" means the practice of using one's hands, mechanical or electrical apparatuses, or appliances or using cosmetic preparations, antiseptics, soaps, detergents, tonics, lotions, or creams in any one or any combination of the practices of esthetics, hair dressing, and manicuring for compensation, direct or indirect, including tips.
                                  * * *
(8) "Manicuring" means trimming, filing, decorating, shaping, sculpting, or in any way caring for the nails and skin of another person's  hands or feet together with massaging the hands, arms, legs, and feet.
(9) "Manicurist" means a person who practices manicuring.
(emphasis added.)
Louisiana has long maintained separate licensing systems for cosmetology and barbering. Accordingly, each occupation's scope of practice is licensed and regulated by its own professional board, pursuant to specific statutes.
As shown above, it is clear that the practices which makeup the profession of barbering are distinct from those which constitute cosmetology. While certain services between the two professions may overlap, including for instance the application of cosmetic lotions or creams, the service of manicuring is specifically not among the enumerated services that comprise the practice of barbering. It is the opinion of this office that a barber's practices must be limited to those services outlined in La.R.S. 37:348 because the law has not authorized otherwise. Consequently, since manicuring is not included in the enumerated services listed in the definition of barbering, an individual licensed only as a barber may not practice any manicuring services as defined by La.R.S. 37:563(8). *Page 3 
Since the definition of manicuring is included within the scope of practice of a cosmetologist, only an individual with a certificate of licensure from the Cosmetology Board may provide manicuring services.1 Therefore, it is the further opinion of this office that manicuring services shall only be practiced by an individual with a current license issued by the Cosmetology Board.
In addition, due to the fact that the definition of "cosmetology" includes the practice of manicuring, as a matter of law the Cosmetology Board has the authority regulate any manicuring services.2 The Louisiana Cosmetology Act, La.R.S. 37:561, et seq., provides the Cosmetology Board with the authority to restrict and sanction licensed and unlicensed individuals engaged in any activity, conduct, or practice constituting cosmetology.3 More importantly, pursuant to La.R.S. 37:605 the Cosmetology Board is given the power to seek a "writ of injunction enjoining any person practicing or assisting in the practice of cosmetology, esthetics, or manicuring until such person obtains the necessary certificate of registration" and La.R.S. 37:606 permits the board to "issue an order to any person or facility engaged in any activity, conduct, or practice constituting cosmetology directing such person or facility to cease and desist from such activity, conduct, or practice." As a result, anyone engaging in the practice of cosmetology without a license from the Cosmetology Board may be subject to sanctions and/or legal action.
I hope the foregoing is sufficiently responsive to your questions. If we can be of further assistance, please do not hesitate to contact our office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ MERIDITH J. TRAHANT Assistant Attorney General
1 La.R.S. 37:581.
2 La.R.S. 37:563.
3 La.R.S. 37:605 and 606. In contrast, the Barber Board only has to authority to supervise, investigate, and regulate the barbering industry of the state. La.R.S. 37:381.